Citation Nr: 0709293	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to special monthly compensation on account of 
the need for the aid and attendance of another, or being 
housebound.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2000 and 
August 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
entitlement to the benefits currently sought on appeal.

Although the issue of secondary service connection for a 
right knee disability was certified on appeal, that issue was 
resolved favorably in December 2005.  The issues of 
entitlement to special monthly compensation and a total 
disability rating based on individual unemployability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
normal extension, and limitation of flexion to between 90 and 
100 degrees, with pain.

2.  The evidence does not demonstrate ankylosis of the knee 
joint, lateral instability or recurrent subluxation, 
impairment of the tibia or fibula, or dislocation or loss of 
cartilage.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in December 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because an increased evaluation is denied, any question as to 
the appropriate effective date is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection is in effect for degenerative joint 
disease (DJD) of the left knee and is evaluated as 30 percent 
disabling under DC 5010-5257.  

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm DJD of the left knee.  See VA 
x-ray report dated in September 1999.  Thus, DCs 5010 and 
5003 are applicable, and direct the Board's attention to DCs 
5260 and 5261 for limitation of motion referable to the knee.  

The veteran is in receipt of the maximum allowable rating 
under DC 5260 (limitation of flexion) (30 percent).  
38 C.F.R. § 4.71a, DC 5260.  Thus, this code does not help 
the claim.  For an additional rating under DC 5261, there 
must be limitation of extension of the leg.  38 C.F.R. 
§ 4.71a, DC 5261.  

During the course of the appeal, the veteran underwent VA 
examinations referable to the knee on several occasions; 
however, complete range of motion studies were not conducted 
at each interval.  See, e.g., VA exams dated in August 2000 
and November 2001.  When the veteran's extension was noted, 
it was consistently found to be normal, to zero degrees.  See 
VA exams in April 2003 and August 2004.  While pain was noted 
on each of these occasions, with additional limitation of 
flexion, it was not noted that extension was affected.  

Concurrent clinical treatment records do not contradict these 
findings.  Several VA Orthopedic Consultation reports are of 
record.  In May 2003, August 2003, January 2004, and 
September 2005, the veteran's extension was noted to be 
normal.  In May 2006, just prior to the veteran's total knee 
replacement, his extension was again noted to be to zero 
degrees.  Because the medical evidence does not show 
limitation of extension, an additional rating is not 
warranted under DC 5261.

Higher alternative ratings are offered under other diagnostic 
codes, such as DCs 5256 and 5262.  The medical evidence does 
not demonstrate ankylosis of the knee joint or impairment of 
the tibia and fibula.  Specifically, the veteran does have 
the ability to move the joint.  Ankylosis is not noted on any 
occasion.  X-rays do not show impairment of the bones either.  
See x-ray reports dated in August 2000 and June 2006.  Nor is 
a separate rating available under DC 5258 or DC 5259, as the 
evidence does not show either dislocation or loss of 
cartilage.  See x-ray reports dated in November 2001 and May 
2006.  

The VA General Counsel has held that a claimant who has both 
arthritis and instability of a knee may be granted separate 
evaluations under DCs 5003 and 5257, respectively, without 
violating the rule against pyramiding in 38 C.F.R. § 4.14.  
It appears from the code sheet included in the December 2005 
rating decision that this is the basis for the veteran's 
current rating.  However, any such separate rating must be 
based on additional disabling symptomatology.  That is to say 
that separate evaluations are appropriate so long as there is 
evidence of limitation of motion that meets the requirements 
of the zero percent level under either DC 5260 or 5261.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

In this case, a separate rating is not warranted for two 
reasons.  First, objective evidence of instability has not 
been shown in the records.  Although the veteran reported a 
"shifting of the kneecap" in August 2000, and "displacing 
kneecap" in March 2005, objective testing has consistently 
shown the joint to be stable to varus and valgus stress, and 
manipulation has resulted in negative anterior and posterior 
drawer tests.  See VA Orthopedic Consultation reports, supra; 
see also presurgical examination notes, dated in May 2006.  
Furthermore, the records do not demonstrate that the veteran 
has limitation of motion that meets the requirements for a 
zero percent rating under DC 5260 or DC 5261.  This would 
require limitation of flexion to 60 degrees or less, or 
limitation of extension to 5 degrees or more.  

Extension was discussed above and consistently found to be 
normal at zero degrees.  Flexion was measured on VA 
examination in April 2003, with limitation noted to 90 
degrees.  The veteran's leg motion was limited to 95 degrees 
in May 2003 on VA Orthopedic Consultation.  The August 2004 
examination results show limitation to 90 degrees, while the 
most recent measurements in May and June 2006 show limitation 
to 100 degrees.  This does not meet the zero percent level 
under DC 5260.  In sum, a separate rating under DC 5257 is 
not appropriate in this case.  The veteran's left knee 
disability warrants a 30 percent rating and no higher.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.

ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee is denied.

REMAND

Special monthly compensation is available if the veteran, as 
the result of service-connected disability, is so helpless as 
to be in need of regular aid and attendance, or is 
permanently bedridden.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3) & (4).  This is a medical determination that 
must be made on the basis of an examination.  In this case, 
it is unclear whether the veteran has undergone appropriate 
examination referable to this claim.  Of record is an undated 
medical certificate apparently signed by a VA physician at 
the VAMC in Birmingham, Alabama.  This form asks various 
questions as to the veteran's ability to attend to his daily 
needs, and leaves space to check "Yes" or "No."  On the 
questions regarding whether the veteran was able to bathe and 
go to the bathroom unassisted, "Yes" was checked, crossed 
out, and then "No" was checked.  On the question of whether 
the veteran required the aid and attendance of another to 
protect himself from the hazards of daily living, "No" was 
checked, crossed out, and then "Yes" was checked.  These 
changes were not signed by the physician.  Due to these 
ambiguities, further medical examination and opinion is 
necessary.

The veteran also seeks a total disability rating based on 
individual unemployability (TDIU).  To qualify for a TDIU, if 
there are two or more service-connected disabilities, at 
least one shall be rated at 40 percent or more, and there 
shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Id.  Here, the veteran has two service-connected 
disabilities, with evaluations of 10 percent and 30 percent, 
for a combined rating of 40 percent. 

Rating boards should submit to the Director of Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  38 
C.F.R. § 4.16(b).

Several statements of record indicate that the veteran is 
unemployable due to his service-connected knee disabilities.  
See, e.g., August 2005 doctor's statement on VA stationary; 
see also, Social Security Administration decision, dated in 
March 1999, finding the veteran unemployable by reason of the 
bilateral knee disabilities, and follow-up medical 
examination in June 2000.  

The Board lacks the authority to grant a total rating in the 
first instance on an extraschedular basis, and must instead 
refer the claim to the C&P Director.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  Referral is required where there is 
a plausible basis for concluding that the veteran is unable 
to secure and follow a gainful occupation.  Id. at 9.  That 
threshold has been met here.  This case must be referred to 
the Director of C&P Service for extraschedular consideration.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of claims, to include the assignment of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.   Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for special monthly compensation and a total 
disability rating based on individual 
unemployability, to include how the effective 
date of any grant will be assigned.

2.  Schedule the veteran for a VA Aid & 
Attendance examination.  The claims file should 
be forwarded to the examiner, who is asked to 
review it and to determine whether the veteran, 
solely as the result of service-connected 
bilateral knee disabilities, is so helpless as 
to be in need of regular aid and attendance, or 
is permanently bedridden.  If the veteran is 
found to be in need of aid and attendance, but 
due to additional, non-service-connected 
disabilities, those should be noted as well.  
The examiner should include a rationale for any 
opinion expressed.

3.  Refer this case to the Director of C&P for a 
determination as to whether the veteran is 
entitled to a total rating for compensation 
based on individual unemployability in 
accordance with the provisions of 38 C.F.R. § 
4.16(b) (extraschedular consideration) within 
the year prior to the date of receipt of the 
veteran's claim for TDIU, May 20, 2002.  
Specific attention is invited to the March 1999 
Social Security Administration disability 
determination and accompanying records, as well 
as the August 2005 positive VA medical opinion. 

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative should 
be afforded the applicable time period in which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


